Judgment of the Supreme Court, New York County (Budd Goodman, J.), rendered September 30, 1988, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the seventh degree and sentencing him, as a predicate felon, to an indeterminate term of 5 to 10 years and time served, respectively, unanimously affirmed.
Defendant was positively identified by an undercover officer moments after he was arrested for selling narcotics. Defendant admitted being in possession of controlled substances, and conceded that he had a drug habit, but argued that he never made the sale, and, essentially, that the wrong man had been arrested.
Defendant’s claims on appeal are unpreserved as a matter of law, and we decline to review them in the interest of justice.
While we do not condone the prosecutor’s attempt to compel defendant to characterize the People’s witnesses as liars, on his comments in summation on the conduct of drug dealers generally, we observe nevertheless that reversal would not be warranted in view of the overwhelming evidence of defendant’s guilt. (People v Crimmins, 36 NY2d 230.)
We have examined defendant’s other contentions and find them to be without merit. Concur—Sullivan, J. P., Carro, Milonas, Smith and Rubin, JJ.